PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/981,701
Filing Date: 16 May 2018
Appellant(s): Swank, Robert



__________________
Alexander Nolte
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/6/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/6/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3,5,8-11,14-15,17,18,19,20,21,22,23,24 is/are rejected under 35
U.S.C. 103 as being unpatentable over Kocher (3418774) in view of Witcher
(6205735).
Claims 4,6-7,12,13,16 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Kocher (3418774) in view of Witcher (6205735) and further in
view of Wilkinson (4573301). 
(2) Response to Argument
Appellant’s arguments filed 12/6/21 have been fully considered but they are not persuasive.
Appellant argues that the truncated isosceles triangles of Kocher cannot be considered to be “triangular” as claimed because they do not meet the definition of “triangular” as noted by Appellant at pages 16-17 of the appeal brief.  Appellant alleges, at page 16 of the brief that “By definition, the term “triangular” means “having the shape of a triangle” and a “triangle”, again by definition, has three sides meeting directly at three vertices.”  

The Examiner considers the broadest reasonable interpretation of “triangular” to encompass units substantially having the shape of a triangle including features of truncation or additional structure to the unit, which is supported by the general state of the art, for example, US Patent 5154224 to Yasui et al discloses a triangular masonry unit (see Abstract, shown in described in figures 1A-11) having at least one truncated vertex.  Furthermore, Appellant’s own figures fail to meet the alleged definition, where Appellants triangular masonry unit has truncated vertices at 2a,28b,28c as seen in the figures.  Much like Appellant, Kocher’s triangular shape is truncated.
Kocher clearly discloses that the block is a truncated isosceles triangle, which is considered to be triangular for at least the reason that it is based on the shape of an isosceles triangle, it is disclosed as being a truncated isosceles triangle and nothing in the claim precludes truncation or additional structure such as the header.  Accordingly, Kocher reasonably anticipates “triangular masonry unit”.
Appellants arguments at page 20 that Kocher cannot permissibly be modified to employ a triangular masonry unit is moot as the Office does not set forth any assertion that it can be or is modified to employ a triangular masonry unit. 
Appellant’s argument at page 22 that Kocher and Witcher fail to teach or suggest end caps structurally different from the triangular masonry units is not persuasive.  Appellants own arguments at page 23, line 2 note that Kocher discloses a unit that is “differently dimensioned or is trimmed” (reference to Kocher - col. 6, lines 52-62).  This 
Further it is noted that Appellant appears to have an overly narrow interpretation of the term “structurally different”.  This claim term is so broad as to encompass a structurally separate physically distinct unit even if identically shaped/sized as the claim term “structurally different” does not set forth what part of the structure is different.  The claim term “structurally different” does not necessarily require that the shape, size, design is the part of the structure that is different.  The term, in the broadest reasonable interpretation encompasses a structure that is different because it is a separate, distinct, therefore different, unit, even if identically designed.  Accordingly for at least these reasons Appellants’ arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA L LAUX/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                  
                                                                                                                                                                                   /DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires